Citation Nr: 0101324	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin condition.  

2. Entitlement to service connection for a left shoulder 
condition.

3. Entitlement to service connection for a right shoulder 
condition. 

4. Entitlement to service connection for gastritis.

5. Entitlement to service connection for sinusitis.

6. Entitlement to service connection for bilateral metatarsal 
bone condition.

7. Entitlement to an initial disability evaluation in excess 
of 10 percent for plantar fasciitis with heel spur, right.

8. Entitlement to an initial compensable evaluation for 
patellofemoral stress syndrome, right knee. 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to September 
1992.  The veteran served in the Southwest Asia Theater of 
operations from September 1990 to March 1991 in support of 
operation Desert Shield/Desert Storm.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A liberal reading of the record has raised entitlement to 
service connection for patellofemoral stress syndrome of the 
left knee.  See November 1996 VA Joints examination.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate development and 
adjudication.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993). 

The issues of entitlement to service connection for a skin 
condition and for gastritis will be addressed in the Remand 
section following the decisions on appeal.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").
FINDINGS OF FACT

1. The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War. 

2. The veteran has presented cognizable evidence 
demonstrating that the left shoulder condition diagnosed 
as rotator cuff syndrome is related to incidents of his 
military service.  

3. There is no clinical evidence of a current disability of 
the right shoulder.

4. There is no objective evidence demonstrating that 
sinusitis was present during service or that it has been 
documented following the veteran's discharge from service.

5. There is no indication of any treatment during service for 
a bilateral metatarsal bone condition, and recent VA 
examination demonstrated no clinical abnormalities.  

6. Questionable small sesamoid bones were noted on an X-ray 
following service, but there is no clinical evidence of 
any increase in severity of this condition during service.  

7. For the period of this appeal, the plantar fasciitis with 
calcaneal spur, right, has been manifest by painful 
motion, increased pain on use, the use of orthotics, and 
steroid injections in the past.  

8. For the period of this appeal, the patellofemoral stress 
syndrome, right knee, has been manifest by pain in the 
right knee behind the patella, minimal pain on motion, a 
freely movable patella, some crepitation, and a normal x-
ray.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the veteran, a 
left shoulder condition diagnosed as rotator cuff syndrome 
was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2. A right shoulder condition was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 1154; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).  

3. Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.303 (2000). 

4. A bilateral metatarsal bone condition was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000). 

5. The criteria for an initial disability evaluation in 
excess of 10 percent for plantar fasciitis with calcaneal 
spur, right, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, DC 5015 (2000).  

6. The criteria for an initial 10 percent disability 
evaluation for patellofemoral stress syndrome have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 
4.71a, DC 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In that regard, the Board is satisfied that VA has provided 
notice to the claimant of the required information and 
evidence and the assistance to obtain that evidence.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000).  In particular, the RO 
granted extensions of time to file additional evidence in 
June 1995 and April 1997.  The latter extension of time to 
file coincided with the RO's attempt to develop any claims by 
the veteran for undiagnosed illnesses based on Persian Gulf 
War service.  After examining the record, the Board 
determines that no further assistance to the veteran is 
required as regards the claims of entitlement to service 
connection for a right shoulder condition, a bilateral 
metatarsal bone condition, and sinusitis because, as will be 
explained below, there is no reasonable possibility that such 
assistance would aid in substantiating these claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 
U.S.C.A. § 5103A).  In conclusion, the Board is satisfied 
that all facts pertinent to the claims for service connection 
for a left shoulder condition, as well as the initial ratings 
for plantar fasciitis with heel spur, right, and 
patellofemoral stress syndrome, right knee, have been 
properly developed.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).  


II. Service Connection

At the outset, the Board observes that the veteran has not 
asserted that any of the claimed disabilities for which 
service connection is sought are manifestations of 
undiagnosed illnesses.  Notwithstanding the fact that the 
veteran has not submitted any evidence in support of such 
claims, each of the claimed conditions has been attributed to 
a diagnosis.  See Neumann v. West, 14 Vet. App. 12 (2000).  
Therefore, the provisions governing presumptive service 
connection under 38 U.S.C.A. § 1117 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.317 (2000) which speak to undiagnosed 
conditions are not for application in this case.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998).  The evidentiary considerations 
may be satisfied by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2000).  

In claims for service connection, due consideration must be 
given to the nature, types, and circumstances of the 
veteran's military service.  See 38 U.S.C.A. § 1154(a) (West 
1991); 38 C.F.R. § 3.304(d) (2000).  The veteran has both 
peacetime and war time service.  He was a "tanker" for 7 
years and served as a tank commander during the Persian Gulf 
War.  The records in evidence, specifically those for the 
service-connected PTSD, reflect that the veteran performed 
reconnaissance missions in Iraq and Saudi Arabia.  In the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, campaign, or 
expedition, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated by such service will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  In this context, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but ease a combat veteran's burden of 
demonstrating the occurrence of some in service incident to 
which the current disability may be connected.  Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular injury was 
incurred in service but not a basis to link etiologically the 
injury in service to the current condition."  

A.	Bilateral Shoulder Condition

The veteran asserts that the bilateral shoulder condition was 
first documented in the army when he was involved in a jeep 
accident in 1988.  The shoulder condition was exacerbated 
during combat operations in the Republic of Iraq in February 
1991 when the tank in which he was riding struck a land mine.  
The veteran reports that he has received private medical 
treatment for the condition since February 1995.  The 
symptoms consist of a dull, toothache-like throbbing in both 
shoulders all the time.  He asserts that he experiences 
moderate to severe muscle spasms along the entire length of 
his back and shoulders.  

In determining whether service connection is warranted for a 
bilateral shoulder condition, the Board has reviewed the 
basis upon which service connection was granted for the 
cervical and lumbar spine disabilities.  The RO relied on the 
evidence of record, which reported that the veteran was 
involved in a motor vehicle accident in 1989 and that duty in 
a tank during the Persian Gulf War resulted in re-injury.  To 
avoid prejudice to the veteran, therefore, the Board accords 
the same deference to the service medical records as regards 
the accidents in service.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

An undated service medical record reflects a small laceration 
in the middle of the shoulder blades 1-cm in size while 
performing manual of arms.  The May 1992 acute medical care 
screening records reflect that the veteran was in a tank and 
tossed around alot.  At that time, the veteran complained of 
left shoulder and neck "cramps."  The assessment was neck 
and low back pain.  Physical therapy was prescribed for the 
left shoulder.  The physical therapy troop clinic record 
dated in June 1992 reflects that the veteran was involved in 
a motor vehicle accident in 1989 with subsequent low back 
pain.  The service medical records dated in May and June 1992 
are silent as regards complaints, evaluations, or diagnoses 
of a right shoulder condition.  The August 1992 report of 
medical history completed on separation is silent as regards 
a bilateral shoulder condition.  

(i) Left Shoulder 

The February 1993 VA examination noted probable bursitis, 
both shoulders, transitory, not found at present.  The Board 
points out that the x-rays of the shoulders were normal.  In 
April 1995, a private chiropractor concluded that based on 
examination and subjective findings and reasonable medical 
and chiropractic probability, the injury to the neck, mid 
back, and low back was consistent with the type of accident 
described to have occurred in service, that is, the February 
1991 tank/land mine incident.  The relevant diagnosis was 
rotator cuff syndrome with chronic tendinitis.  The August 
1995 VA spine examination reported similar symptoms as shown 
in service, muscle spasms in the left shoulder.  On 
examination in November 1996, the left shoulder demonstrated 
global tenderness, mild crepitus, and decreased range of 
motion.  The relevant diagnosis reflects rotator cuff 
syndrome of the left shoulder.  

The Board observes that the veteran has consistently argued 
on each examination, with the exception of the August 1995 VA 
spine examination, that his shoulder condition is related to 
incidents in service.  In particular, the examinations 
reflect complaints and findings consistent with those 
complained of in service.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Board views the veteran's 
statements when considered together with the service medical 
records and the post service evidence as competent to 
establish the required nexus between the in-service injury 
and the current left shoulder condition.  See 38 U.S.C.A. § 
1154(b).  Accordingly, it is the Board's judgment that the 
evidence is in equipoise regarding the claim of entitlement 
to service connection for a left shoulder condition, which 
raises consideration of the benefit of the doubt doctrine.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  As such, the benefit of the 
doubt is to be resolved in the veteran's favor.  Therefore, 
resolving all reasonable doubt in favor of the veteran, 
service connection for a left shoulder condition, most 
recently diagnosed as rotator cuff syndrome is warranted.  
See 38 C.F.R. §§ 3.102, 3.303.

	(ii)	Right Shoulder

Turning to the claim of service connection for a right 
shoulder condition, the Board finds that even accepting that 
the veteran sustained certain injuries in 1988 and later in 
1991, there are no references to a right shoulder injury or 
an evaluation therefor in service, unlike the left shoulder.  
See 38 U.S.C.A. § 1154.  As discussed above, the April 1995 
report from the private chiropractor concluded that based on 
examination and subjective findings and reasonable medical 
and chiropractic probability, the injury to the neck, 
midback, and low back was consistent with the type of 
accident described as having occurred in service.  In that 
report, the chiropractor added that the veteran would be 
prone to an accelerated rate of degenerative joint disease in 
the cervical, lumbar, and glenohumeral joint regions.  While 
it is in the province of medical professionals to provide 
medical opinions based on an examination of the veteran and a 
review of the clinical findings, it remains the 
responsibility of the VA to assess the credibility and the 
weight to be given that evidence.  See Sanden v. Derwinski, 2 
Vet. App. 97, 100 (1992).  

The diagnosis in February 1993 reflects probable bursitis, 
both shoulders, transitory, not found at present.  The Board 
also observes that the x-ray of the right shoulder in 
February 1993 was normal.  While the August 1995 VA spine 
examination reported symptoms in the left shoulder, the 
report is silent as regards complaints of pain or other 
symptoms related to the right shoulder.  Of significant 
importance is that the report of the November 1996 VA joints 
examination reflects that the veteran specifically indicated 
that his left shoulder was involved.  In essence, the veteran 
denied having a right shoulder condition.  While there was 
mild crepitus in both shoulders on examination in November 
1996, the right shoulder diagnosis was limited to history of 
some discomfort in the right shoulder without objective 
abnormalities on examination.  Indeed, the VA examinations 
dated in February 1993, August 1995, and November 1996 do not 
demonstrate a current right shoulder disability that can be 
related to the veteran's military service.  This is in 
contrast to the report from the private chiropractor.  See 
Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 1997).  
In short, the most recent VA examination failed to document 
that the veteran currently has any disability involving the 
right shoulder. 

In summary, as there is no clinical evidence contemporaneous 
to the veteran's service showing complaints, treatment, or 
diagnoses of a right shoulder condition, nor is there recent 
clinical evidence of a right shoulder condition, the Board 
determines that the opinion of the private chiropractor as 
regards a right shoulder disorder lacks probative value.  
Therefore, the preponderance of the evidence in this instance 
is against the claim of service connection for a right 
shoulder condition, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Sinusitis

At the outset, service connection is in effect for allergic 
rhinitis evaluated as noncompensably disabling.  The veteran 
asserts that despite a finding of normal sinuses by VA 
examination, he experiences severe nasal congestion and 
pressure in the sinus area on a daily basis.  He relates 
being exposed to burning oil wells and thick clouds of black 
smoke, which he was forced to breathe for over ten days.  He 
asserts that the condition manifested itself in mild form 
immediately after his departure from the Persian Gulf in 
March 1991 and has grown gradually worse since then.  He uses 
triamcinolone acetonide inhaler and oxymetazoline hydroxide 
several times each day just to be able to breathe normally 
and to alleviate painful pressure in his sinus area. 

Notwithstanding the veteran's exposure to burning oil wells 
and black smoke, as well as his assertions of a diagnosis of 
sinusitis by military physicians, the service medical 
records, to include the August 1992 report of medical 
examination completed on separation, are silent as regards 
treatment for sinusitis.  Furthermore, the report of the 
February 1993 VA general medical examination reflects nasal 
congestion bilaterally, normal paranasal sinuses, and 
sinusitis not found.  The RO received in June 1995 an undated 
billing statement from a private clinic that reflects 
allergic rhinitis and sinusitis.  The report of the November 
1996 VA examination of the nose and throat reflects 
complaints of frequent nasal congestion and frontal headache.  
Objective findings on examination revealed no tenderness over 
the sinus.  The diagnosis was chronic sinus congestion 
claimed by veteran, no known allergies.  The x-ray of the 
sinuses revealed no evidence of acute or chronic sinusitis.  

Even applying the relaxed evidentiary standard of 38 U.S.C.A. 
§ 1154(b) to the facts in evidence, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for sinusitis.  The evidence does not demonstrate 
a pattern of evaluations for acute or chronic sinusitis.  At 
most, the evidence demonstrates that the veteran was treated 
on one occasion at some point in time for allergic rhinitis 
and sinusitis with nasal congestion in February 1993.  
Without evidence of a current disability related to his 
military service, the claim for service connection for 
sinusitis must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Absent "proof of a present disability, 
there can be no valid claim.")  

While the November 1996 VA examination reflects that the 
medical service file was not available for review, the Board 
stresses that in this case, the examination of the veteran 
did not disclose a disorder of the sinuses, to include 
chronic sinusitis, post service.  It is apparent from the 
diagnosis of "chronic sinus congestion claimed by veteran" 
that the November 1996 medical impression was based on the 
medical history provided by the veteran and provides no 
indication that the examiner, based on his medical expertise 
and examination of the veteran, found any disability relating 
back to service.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999); see also LeShore v. Brown, 8 Vet. App. 406 
(1995).  Therefore, a remand, in this instance, to have the 
claims file reviewed with no benefit flowing to the veteran 
is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


C.	Bilateral metatarsal bone condition 

The RO concluded that the bilateral metatarsal bone condition 
is a congenital abnormality, and did not increase in severity 
in service.  The veteran asserts that there is no way to 
determine whether the bone condition existed at birth because 
he had no medical records before entering the military.  It 
is his contention that it is impossible to prove that the 
condition would have developed without entry into the 
military service.  He asserts that his feet were subjected to 
impact stress repeatedly during eight years of service on 
tanks due to rapid dismounts from a height of 10 feet during 
tactical and combat situations.  He argues that he 
experiences pain in the balls of both feet on a daily basis 
and has trouble standing on them for periods greater than 20 
minutes.  

In brief, the veteran's right foot was evaluated on numerous 
occasions in service.  Other than clinical findings 
attributed to the plantar fasciitis with heel spur, right (a 
disability for which service connection has been 
established), there is no indication from the service medical 
records that the veteran developed other foot problems, 
namely, a bilateral metatarsal bone disorder while in 
service.  As a matter of fact, on examination in February 
1993, the veteran denied ever having a problem with his left 
foot.  On examination, the left foot was essentially within 
normal limits.  The examination of the right foot and right 
heel revealed that there was some mild pain on palpation 
regarding the plantar surface of the right foot and right 
heel; otherwise, the examination was essentially 
unremarkable.  The x-ray of the feet revealed questionable 
small sesamoid bones involving the heads of the fifth 
metatarsals bilaterally.  Otherwise, the soft tissues and 
osseous structures of both feet appeared unremarkable.  

VA outpatient treatment records dated from August 1994 to 
August 1995 are silent as regards a metatarsal bone condition 
that has been attributed to service or any disability 
resulting therefrom.  The report of the November 1996 VA 
joints examination reflects by veteran's report that the 
bilateral metatarsal bone condition did not cause symptoms.  
The examiner could not palpate it or find any abnormality in 
the area of the metatarsal bones bilaterally.  The diagnosis 
was history of bilateral metatarsal bone condition without 
any objective abnormalities on examination.  

While there is a radiographic finding of questionable small 
sesamoid bones involving the heads of the fifth metatarsals 
bilaterally, there is no clinical evidence of a current 
disability attributed thereto following three VA 
examinations.  As a matter of fact, the veteran asserted on 
examination in November 1996 that the bone condition did not 
cause symptoms.  Moreover, the veteran reported that he never 
had a problem with his left foot.  Consequently, the 
radiographic finding without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see 
also VBA Fast Letter 99-115 (November 19, 1999).  (An 
abnormal laboratory finding without disability does not 
warrant service connection.)  Therefore, the veteran's claim 
for service connection for a bilateral metatarsal bone 
condition must be denied.  See 38 C.F.R. § 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Absent "proof of a 
present disability[,] there can be no valid claim").  


III. Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of the veteran's service-connected patellofemoral 
stress syndrome and the plantar fasciitis of the right foot 
and heel and is satisfied that all relevant facts have been 
properly developed.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  All 
relevant and adequate medical data of record that fall within 
the scope of the increased rating claim must be addressed.  
The Board should consider the applicability of a higher 
rating for the entire appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999); Powell v. West, 13 Vet. App. 31, 35 
(1999).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, which is based on the average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes (DCs) 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1.  It is the intent of the 
Schedule for Rating Disabilities to recognize disabilities of 
the musculoskeletal system that result in anatomical damage, 
functional loss and evidence of disuse, and/or abnormal 
excursion of movement, for example, less movement than 
normal, more movement than normal, weakened movement or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, 
it is the intention to recognize actually painful, unstable, 
or malaligned joints, due to a healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
See 38 C.F.R. § 4.59 (2000).  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability therefrom, and above 
all, coordination of the rating with the impairment of 
function will be expected in all cases.  See 38 C.F.R. § 4.21 
(2000).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  When 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  See 
38 C.F.R. § 4.3 (2000).  


A.	Plantar fasciitis with heel spur, right

The veteran asserts that he began to experience mild pain in 
the heel of his right foot in 1989.  By 1992, it had 
progressed to the extent that he could no longer participate 
in normal physical training runs with his unit.  He asserts 
that his condition has deteriorated since service.  He 
experiences pain in his heel on a daily basis that is quite 
severe in the mornings.  He is unable to stand on that 
portion of his foot for more than 10 minutes.  He asserts 
that he can no longer engage in any activity that involves 
running or prolonged walking (30 minutes or more).  He said 
that VA has provided prosthetic arch supports to alleviate 
some of the pain.  

The plantar fasciitis with heel spur, right, is rated based 
on functional loss or the reduction in the normal excursion 
of movement of the joint in different planes.  See 38 C.F.R. 
§§ 4.10, 4.45, 4.71 (Plate II), 4.71a (2000).  Currently, the 
plantar fasciitis with heel spur, right, is evaluated as 10 
percent disabling under DC 5015 for benign new growths of the 
bones.  Section 4.20 provides that when an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury.  See Lendenmann v. Principi, 3 
Vet. App. 345, 350-51 (1992).  Under DC 5015, benign new 
growths of bones will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, under DC 5003.  
Diagnostic code 5003 provides that degenerative (hypertrophic 
or osteoarthritis) arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, DC 5003 (2000).  

The service medical records indicate that multiple temporary 
profiles were issued for plantar fascial heel pain which 
restricted running, jumping, double-time, and road working.  
During service, the heel pain was treated with orthotics and 
steroid injections.  The Board notes that the veteran has 
been accorded three VA examinations between 1993 and 1996 
with essentially consistent clinical findings regarding the 
right foot disability.  The examinations do not bear out the 
use of a cane, braces, or past surgery for the right foot.  
The evidence does not reflect that the veteran experiences 
fatigability or weakness of the feet on use, just pain on 
prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45.  

In particular, the veteran's complaints on VA examinations 
dated in February 1993, August 1995, and November 1996 
together with the August 1994 VA outpatient reports, were 
limited to daily foot and heel pain, especially first thing 
in the morning and on prolonged use.  On each examination, 
his gait was normal.  In February 1993, the veteran had some 
mild pain on palpation regarding the plantar surface of the 
right foot and right heel without limitation of motion, pedal 
edema, erythema, or calluses of the foot.  There were no 
circulatory disturbances or pathological reflexes.  The x-
rays of the feet revealed, inter alia, that the soft tissues 
and osseous structures of both feet appeared unremarkable.  
The x-ray of the right calcaneus revealed minimal spurring.  
In relevant part, the diagnosis included plantar fasciitis of 
the right foot and right heel spur.  A VA outpatient 
treatment record dated in August 1994 reflects that the 
plantar fasciitis of the right foot, of several years 
duration, had been treated with steroid injection and arch 
supports which provided temporary relief.  The assessment 
reflects plantar fasciitis, right.  An entry dated in 
February 1995 reflects that the veteran experienced heel 
spasm and was referred for orthotics.  In relevant part, the 
report of an examination by a private chiropractor in April 
1995 reflects that the deep tendon reflexes and dermatomal 
sensations of the lower extremities were normal.  

The report of the August 1995 VA spine examination reflects a 
right heel spur with pain around the surface of the spur as 
well as pain in the longitudinal portion of the foot on the 
plantar surface.  The veteran could stand on his toes, heels, 
and he could heel and toe walk.  The diagnosis reflects, 
inter alia, heel spur on the right heel with plantar 
fasciitis.  X-rays of the right foot were normal.  The report 
of the November 1996 VA joints examination reflects that the 
feet demonstrated normal longitudinal arches and no palpable 
abnormalities except for slight tenderness over the calcaneus 
on the right.  There was no plantar fascia tenderness in the 
right foot in stretching of the plantar or fascia or the 
plantar muscles produce no pain.  The relevant diagnoses were 
history of plantar fasciitis of the right foot without any 
objective abnormality on examination and calcaneal spur of 
the right foot.  Multiple radiographic views of the feet were 
normal.  

Collectively, the service medical records, private, and VA 
examinations establish that the veteran has chronic right 
heel pain diagnosed as a calcaneal heel spur with plantar 
fasciitis.  As demonstrated in the November 1996 VA joints 
examination, there appears to have been some improvement in 
the veteran's right foot disability.  The plantar fasciitis 
was without tenderness or pain, even though the right heel 
spur remained slightly tender on examination.  At this 
juncture, the Board stresses that its considerations are not 
limited to the most recent examinations, but to all the 
evidence within the scope of the appeal.  In that regard, the 
Board observes that the veteran's complaints of increased 
pain to the area were previously treated with profiles, 
steroid injections, and orthotics.  Even so, the evidence of 
record on appeal, at most, demonstrates x-ray evidence of a 
calcaneal spur of the right foot with slight tenderness that 
appears to be intermittent, a recent past history of heel 
spasms, and past manifestations of pain attributed to plantar 
fasciitis.  Considering the right foot pain worsens on 
prolonged standing and walking, the Board determines that the 
plantar fasciitis with calcaneal spur, right, more nearly 
approximates the current 10 percent rating assigned pursuant 
to DCs 5015-5003.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
Johnson v. Brown, 9 Vet. App. 7 (1996); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  

As there is no x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations of the right foot disability, a 
20 percent rate under DC 5003 is not warranted.  In the 
absence of objective evidence of severe unilateral marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 20 percent rate under DC 5276 
for acquired flatfoot is not warranted.  Similarly, the right 
foot disability is not characterized by claw foot/pes cavus 
(with a marked contraction of the plantar fasciitis), or a 
moderately severe foot injury, to warrant a 20 percent rate.  
See 38 C.F.R. § 4.71a, DCs 5278, 5284.  Based on the 
foregoing evidence, the Board determines that an initial 
disability rating in excess of 10 percent for the plantar 
fasciitis with calcaneal spur, right, is not warranted.  See 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence to 
warrant resolution of this matter on that basis.  See 38 
C.F.R. §§ 3.102, 4.3 (2000).  In conclusion, the Board 
recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.


B.  Patellofemoral syndrome, right knee

The veteran asserts that he began experiencing mild spasms in 
his right knee and a lack of support by that knee in 1987.  
By 1992, this condition had progressed to the point where he 
could no longer participate in unit physical training runs.  
He developed continuous internal scraping that was moderately 
painful on prolonged use or when he engaged in climbing 
activities.  He had to seek physical therapy in an attempt to 
resume normal activity.  The physical therapy was marginally 
successful.  He began undergoing physical therapy in January 
1995, two or three times per week.  He asserts that the right 
knee is painful upon normal use and very painful with 
prolonged athletic activity.  He contends that the knee 
condition also limits his professional options because he 
cannot undertake any activities that require climbing. 

The right knee disability is rated as noncompensable under 38 
C.F.R. § 4.71a, DC 5257 (2000).  A noncompensable (zero 
percent) rating is assigned in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code or when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31 (2000).  
Diagnostic code 5257 provides for the schedular rating of 
other impairment of the knee to include recurrent subluxation 
and lateral instability.  See 38 C.F.R. § 4.71a.  A 10 
percent rating evaluation is assigned under DC 5257 for 
slight impairment of the knee.  The regulations also provide 
that painful, unstable, or malaligned joints due to a healed 
injury are entitled to at least a minimal compensable rating 
under the appropriate diagnostic code for that joint.  See 38 
C.F.R. § 4.59 (2000).  

After a comprehensive review of the evidence of record, the 
Board determines that a higher initial rating evaluation is 
warranted for the patellofemoral stress syndrome of the right 
knee.  In this regard, the Board notes that the service 
medical records indicate that the veteran had tenderness over 
the right patella with flexion in August 1992 that was 
related to an old trauma.  The condition was diagnosed as 
retrofemoral patellar syndrome (RFPS).  While the service 
medical records are silent as regards serial profiles for a 
right knee condition, the report of the February 1993 VA 
general medical examination reflects mild stiffness in the 
right knee joint, positive crepitations, minimal pain on 
motion, and a normal x-ray.  There was no laxity of the joint 
and no limitation of motion.  The diagnosis was 
patellofemoral stress syndrome.  A VA orthopedic consult 
dated in December 1994 reflects pain beneath the patella with 
activity and stair climbing.  The knee manifested full range 
of motion and patellofemoral crepitus on extension and 
flexion.  There was no ligamentous instability and no 
effusions.  The knee did not manifest pathological reflexes.  
The x-ray was normal.  The orthopedic consultant recommended 
a centralizing sleeve and physical therapy.  

Private treatment records dated in 1995 reflect that the 
veteran received four physical therapy treatments with 
improvement in the condition and that deep tendon reflexes in 
the lower extremities were intact and within normal limits, 
respectively.  The August 1995 VA spine examination reflects 
pain in the right knee behind the patella.  The patella was 
freely movable and no crepitation was felt.  The knee x-ray 
was normal.  The November 1996 VA joints examination reflects 
that the knees popped when doing deep knee bends and squats.  
There was no effusion, swelling, or crepitus.  There was no 
instability.  The McMurray's test was negative.  Range of 
motion in the right knee was 0 degrees of extension and 138 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  The 
diagnosis was arthralgia of the knees.  

Despite the fact that the patellofemoral stress syndrome has 
never been manifest by effusion, swelling, laxity, or 
subluxation as demonstrated by service medical records and VA 
examinations dated in February 1993 and in November 1996, as 
well as the fact that the veteran has maintained a normal 
gait pattern throughout the appeal period as recorded in 
February 1993, August 1995, and in November 1996, the fact 
remains that the orthopedic consultant in December 1994 
recommended using a centralizing sleeve and physical therapy 
to treat the right patellofemoral stress syndrome indicating 
at minimum slight disability.  At this juncture, the Board 
stresses that DC 5257 provides for the rating of other 
impairment of the knee without reference to limitation of 
motion, and; therefore, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); see also VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  

Nonetheless and notwithstanding the fact that the right knee 
did not manifest laxity, that the McMurray's test was 
negative, and that the veteran did not use a cane, nor had he 
had surgery to the knee, the clinical evidence supports a 
finding of actually painful or malaligned joints due to a 
healed injury.  See 38 C.F.R. § 4.59 (2000).  After careful 
consideration of all procurable and assembled data that 
reflects pain behind the patella on use, episodes of crepitus 
as well as periods of stiffness, tenderness, and pain on 
examination, the Board has resolved all reasonable doubt as 
to the degree of the disability in favor of the veteran to 
grant an initial 10 percent rating evaluation for slight 
impairment of the right knee diagnosed as patellofemoral 
stress syndrome secondary to an old injury.  See 38 C.F.R. §§ 
4.3, 4.59, 4.71a, DC 5257; Spurgeon v. Brown, 10 Vet. App. 
194, 197 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (implicitly 
holding that the Board's selection of a DC may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection).  
(Citations omitted).  

As the medical evidence of record is not clinically 
characteristic of moderate recurrent subluxation or lateral 
instability (DC 5257), symptomatic semilunar cartilage (DC 
5259), limited leg flexion to 30 degrees (DC 5260), limited 
leg extension to 15 degrees (DC 5261), or malunion of the 
tibia and fibula with moderate knee or ankle disability (DC 
5262) to warrant a 20 percent evaluation under the 
aforementioned diagnostic codes, the Board determines that 
the veteran's right knee disability is most appropriately 
evaluated at the 10 percent rate under DC 5257.  See 38 
C.F.R. §§ 4.7, 4.40, 4.59, 4.71a; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Lastly, in the absence of a diagnosis or x-
ray evidence of arthritis, the patellofemoral stress syndrome 
is not demonstrative of additional disability not presently 
compensated by the 10 percent rate to warrant a separate 
rating under DC 5010.  See 38 C.F.R. § 4.14 (2000); Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  


C. Other considerations

The evidence of record for the patellofemoral stress syndrome 
of the right knee and the plantar fasciitis with calcaneal 
spur, right, does not warrant the application of staged 
ratings for any interim period since the effective date of 
service connection is October 1, 1992, the date following 
separation from service.  See Fenderson, supra; see also 38 
C.F.R. § 3.400(b)(ii)(B)(2) (2000).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2000).  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  As to the disability picture 
presented in this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  The Board acknowledges the 
veteran's contentions that he is limited personally and 
professionally because of pain in his right foot and right 
knee on prolonged standing, walking, and stair climbing.  
However, these factors are not so exceptional as to preclude 
the use of the regular rating criteria and are contemplated 
by the 10 percent disability rate provided for other 
impairment of the right knee and the 10 percent rate for the 
plantar fasciitis with calcaneal spur, right.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  In sum, the Schedule for Rating Disabilities 
is shown to provide a fair and adequate basis for rendering a 
decision in this case.  


ORDER

Service connection for a left shoulder condition diagnosed as 
rotator cuff syndrome with chronic tendinitis is granted.  

Service connection for a right shoulder condition, sinusitis, 
and a bilateral metatarsal bone condition is denied.  

An initial disability evaluation in excess of 10 percent for 
plantar fasciitis with calcaneal spur, right, is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial disability evaluation of 10 
percent for patellofemoral stress syndrome of the right knee 
is granted.  




REMAND

As required by the Veterans Claims Assistance Act of 2000, a 
remand is required for compliance with the duty to assist 
provisions as regards the claim of service connection for 
gastritis.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Similarly, the regulations also provide that if 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the case shall be 
remanded to the agency of original jurisdiction specifying 
the action to be undertaken.  See 38 C.F.R. § 19.9 (2000).  

The veteran asserts that service connection is warranted for 
a skin condition.  He argues that his skin condition began 
immediately following combat operations in the Republic of 
Iraq in February 1991.  He states that the skin condition 
occurs at irregular intervals and manifests itself as 
cracking and bleeding of the hands, burning rashes on the 
arms, the face, and the shoulders, as well as dry, cracking 
skin on the face.  He reports that he has not been able to 
document occurrences on a walk in basis at VA because the 
condition was not service-connected.  The irregular 
occurrences have not coincided with examinations for his 
service-connected disabilities.  

The Board notes that on VA examination in March 1993, the 
skin was evaluated as normal.  The Board acknowledges that 
during the course of the VA examination in November 1996, the 
veteran related that he was treated for a skin condition 
during the course of the Persian Gulf War, and that he has 
experienced skin problems since that time.  Following the 
examination, the examiner opined that the veteran had 
developed a psoriasiform contact dermatitis.  He did not 
specifically comment on the etiology of the current skin 
disorder.  The Board points out that the claims folder was 
not reviewed by the examiner.  

The veteran reports experiencing increased episodes of 
gastrointestinal distress upon returning from Operation 
Desert Storm in 1991.  It was mild for the first few years.  
He asserts that he treated the condition with non-
prescription medication.  Starting in 1992, the 
gastrointestinal distress gradually increased to the point 
where he suffered from mild to severe gastrointestinal 
distress on a daily basis, irrespective of diet.  The 
symptoms consist of mild to moderate abdominal cramps, 
gaseous distention, heartburn, and bouts of diarrhea.  The 
symptoms occur several times a month.  He asserts that the 
condition was manifest on an irregular basis in 1992, and was 
therefore not present on the date of his VA examination.  

The service medical records reflect the treatment for 
diarrhea and viral enteritis in 1985.  At the time of the 
August 1992 separation examination, the veteran indicated 
that he had occasional heartburn that was relieved with 
antacids, but that there was no history of peptic ulcer 
disease, and no symptoms.  The examination of the abdomen and 
viscera was normal.  The service medical records are silent 
as regards the clinical treatment of heartburn or 
indigestion.  The February 1993 general medical examination 
diagnosed recurrent gastroenteritis following the veteran's 
report of some pyrosis associated with abdominal pain and 
diarrhea that began in 1980.  

The November 1996 VA nose and throat examination reflects 
that the veteran claims gastritis as secondary to Persian 
Gulf War service.  The veteran complained of heartburn coming 
on usually about an hour after eating.  The discomfort was in 
the upper gastric and the esophageal area that also occurred 
sometimes at night.  When present, the symptoms were usually 
relieved by Tums.  The abdominal examination revealed a 
slight upper gastric tenderness on deep palpation.  The 
diagnoses included gastritis claimed by veteran due to 
Persian Gulf War assignment.  As part of the November 1996 
nose and throat examination, the veteran underwent an upper 
gastrointestinal series.  The fluoroscopic and film studies 
of the esophagus indicate a hiatal hernia and no evidence of 
reflux esophagitis.  The impression was hiatal hernia and 
otherwise negative upper GI and small bowel examination.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a skin 
condition or gastrointestinal disability 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain any records that have not 
already been associated with the claims 
folder.

The veteran should be afforded a VA 
dermatology examination to determine the 
nature and severity of any current skin 
disability.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that any 
current skin disorder is related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  

The RO should arrange for a medical 
opinion by a gastroenterologist based on 
a review of the claims file as to the 
etiology of any gastrointestinal disorder 
present.  Specifically, the examiner is 
requested to comment on whether it is as 
least as likely as not that the symptoms 
documented on separation in August 1992 
are related to the current complaints of 
heartburn and/or hiatal hernia as seen on 
the November 1996 VA examination.

Any and all opinions expressed must be 
based on the evidence in the claims file.  
If for any reason the examiner is unable 
to provide a complete opinion, he should 
provide an explanation.  

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  
Thereafter, the RO should readjudicate 
the claim of service connection for 
gastritis.  If the determination remains 
adverse to the veteran, the RO should 
then furnish the veteran and his 
representative a supplemental statement 
of the case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

